Judgment and amended judgment reversed on the law and the facts and a new trial granted, costs to appellant to abide the event. Appeal from order resettling findings dismissed. The plaintiff is entitled to an accounting for the limited period ensuing after Wallis had resigned and the defendant had made direct payments to date upon a showing by plaintiff of money actually due and owing from the defendant. Collateral or oral agreements, aside from the contractual relationship, between Wallis and the plaintiff should not be included within the scope of the accounting between these parties. Findings inconsistent with this decision are reversed. Lazansky, P. J., Kapper, Hagarty, Carswell and Scudder, JJ., concur. Settle order on notice.